COLEMAN, Justice.
There is no organization of court appearing in the record. This court has held that an appeal must be dismissed where the record fails to show the organization of the court as required by Rule 24 of the Supreme Court. Code of Alabama 1940, Recompiled 1958, Title 7, Appendix; 261 Ala. XXVIII. This matter is jurisdictional and the court must take notice of it ex mero motu. Barnes v. Salter, 270 Ala. 110, 116 So.2d 748; Prince v. Hammock, 265 Ala. 255, 90 So.2d 672; Glenn v. Sutton, 265 Ala. 154, 90 So.2d 227; Powell v. Powell, 265 Ala. 48, 89 So.2d 530; West v. Camp, 264 Ala. 644, 89 So.2d 170; Reynolds v. Henson, 264 Ala. 435, 87 So.2d 856; McPherson v. Stallworth, 262 Ala. 367, 78 So.2d 924; Garrard v. State ex rel. Waid, 260 Ala. 486, 71 So.2d 59; Pensacola, A. & W. R. Co. v. Big Sandy Iron Co., 147 Ala. 274, 41 So. 418.
Appeal dismissed.
LIVINGSTON, C. J., and LAWSON and GOODWYN, JJ., concur.